Citation Nr: 0600831	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left wrist ganglion cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran alleges that his left wrist disability has 
worsened since the Board denied his claim for an increased 
rating in 1982.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a November 2004 letter to the RO, the veteran claimed that 
a VA neurologist indicated that the veteran had an anomaly in 
the disposition of his left thumb in proximity to the 
ganglion of the left wrist.  The neurologist allegedly 
recommended an additional examination by a rheumatoid 
arthritis specialist.  The veteran indicated that he had an 
appointment for that examination in November or December 
2004; however, there is no record of the examination in the 
veteran's claims file.  The veteran's representative 
requested that VA acquire that record before evaluating the 
veteran's current disability.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the veteran adequately identifies.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(1).  The record identified by the 
veteran is relevant to his claim because it is evidence of 
the current nature and severity of his disability.  It 
potentially provides additional evidence describing and 
explaining the veteran's symptoms, and a review of its 
findings is necessary for a complete evaluation of the 
veteran's impairment.  

Therefore, this matter is remanded for the following action:

1.  Request the medical records 
indicated in the veteran's letter of 
November 2004.  Notify the veteran if 
the identified facility cannot locate 
or obtain those records, and include a 
note to that effect in the veteran's 
claims folder.  

2.  After conducting any additional 
indicated development, including 
another examination if warranted, 
review the case on the basis of the 
additional evidence.  If the benefit 
sought is not granted, furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
afford them a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

